UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 21, 2014 FIRST CAPITAL, INC. (Exact name of registrant as specified in its charter) Indiana 0-25023 35-2056949 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 220 Federal Drive N.W., Corydon, Indiana 47112 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (812) 738-2198 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The annual meeting of shareholders of First Capital, Inc. (the “Company”) was held on May 21, 2014.The final results for each of the matters submitted to a vote of shareholders at the annual meeting are as follows: 1. The following individuals were elected as directors of the Company, to serve for three year terms or until their successors are elected and qualified, by the following vote: NAME FOR WITHHELD BROKER NON-VOTES William W. Harrod Dennis L. Huber Gerald L. Uhl 2. The appointment of Monroe Shine & Co., Inc. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014 was ratified by shareholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES — 3. An advisory vote taken on the resolution to approve the compensation of the Company’s named executive officers as disclosed in the proxy statement was approved by shareholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CAPITAL, INC. Date: May 23, 2014 By: /s/William W. Harrod William W. Harrod President and Chief Executive Officer
